Case 1:18-cv-00644-CFC-CJB Document 164 Filed 06/23/20 Page 1 of 6 PageID #: 6677




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

  BOSTON SCIENTIFIC CORP. and             )
  BOSTON SCIENTIFIC NEUROMODULATION )
  CORP.,                                  )
                                          )
                  Plaintiffs and Counter- )
                  Defendants,             )
                                          )      C.A. No. 18-644 (CFC) (CJB)
        v.                                )
                                          )      REDACTED - PUBLIC VERSION
  NEVRO CORP.,                            )
                                          )
                  Defendant and           )
                  Counterclaimant.        )

                DEFENDANT NEVRO CORP.’S LETTER BRIEF TO THE
              HONORABLE CHRISTOPHER J. BURKE IN OPPOSITION TO
                   PLAINTIFFS’ MOTION FOR RELIEF (D.I. 155)


  OF COUNSEL:                           MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                        Rodger D. Smith II (#3778)
  Bradford J. Badke                     Michael J. Flynn (#5333)
  Ching-Lee Fukuda                      Lucinda C. Cucuzzella (#3491)
  Sharon Lee                            1201 North Market Street
  Ketan V. Patel                        P.O. Box 1347
  SIDLEY AUSTIN LLP                     Wilmington, DE 19899
  787 Seventh Avenue                    (302) 658-9200
  New York, NY 10019                    rsmith@mnat.com
  (212) 839-5300                        mflynn@mnat.com
                                        ccucuzzella@mnat.com
  Thomas A. Broughan III
  SIDLEY AUSTIN LLP                     Attorneys for Defendant and Counterclaimant
  1501 K Street, N.W.                   Nevro Corp.
  Washington, DC 20005
  (202) 736-8000

  Nathan A. Greenblatt
  SIDLEY AUSTIN LLP
  1001 Page Mill Road, Building 1
  Palo Alto, CA 94304
  (650) 565-7000

  Original Filing Date: June 16, 2020
  Redacted Filing Date: June 23, 2020
Case 1:18-cv-00644-CFC-CJB Document 164 Filed 06/23/20 Page 2 of 6 PageID #: 6678




  Dear Judge Burke:

               We write on behalf of Nevro Corp. (“Nevro”) in response to Plaintiffs’ (collectively,
  “BSC”) June 9, 2020 opening letter brief (D.I. 155).

                  BSC’s request for sanctions is based on a series of mischaracterizations and
  disregards the Federal Rules. BSC has already obtained extensive discovery responsive to its
  discovery requests, including Nevro’s May 21, 2020 supplemental responses, which, as explained
  further below, complied with the Court’s May 7, 2020 Order. BSC’s contention does not stem from
  any alleged failure by Nevro to substantively respond to BSC’s discovery requests, but rather from
  its unfounded assumption that the Court’s May 7, 2020 Order allows BSC to obtain discovery
  beyond that permitted by the Federal Rules. See Fed. R. Civ. P. 26(b) (scope of discovery limited to
  “any nonprivileged matter that is relevant to any party’s claim or defense”). In fact, BSC has made
  no attempt to justify its overly broad discovery requests or explain how the requested discovery falls
  within the scope of Rule 26. Instead, BSC continues to insist that it be allowed unrestricted access to
  Nevro’s internal files regardless of their relevance to BSC’s trade secret claim so that it can “uncover
  the scope of Nevro’s trade secret misappropriation” beyond that alleged in its Second Amended
  Complaint.1 D.I. 150 at 2. Any unnecessary motion practice and waste of judicial resources is a
  direct result of BSC’s abuse of the discovery process. BSC’s attempted fishing expedition into
  Nevro’s files is discovery in search of a claim and reflects BSC’s lack of confidence in the claims it
  has pled.

                         Nevro Complied With the Court’s May 7th Order

                  Nevro complied with the Court’s May 7, 2020 Order. Pursuant to that Order, on
  May 21, 2020, Nevro served its supplemental responses to BSC’s first set of discovery requests that
  do not include the BSC-defined term “Trade Secrets at Issue” (i.e., Interrogatory Nos. 1, 4, 8 and
  RFP Nos. 1-56). See D.I. 155-56, Exs. A & B.2 Nevro substantively responded to BSC’s
  Interrogatories by providing numerous pages of narrative responses and to BSC’s document requests
  by identifying whether responsive documents had already been produced, whether Nevro has
  responsive or additional responsive documents, and/or the scope of non-privileged documents Nevro
  will produce if they exist and are found after a reasonable search. In fact, contrary to BSC’s
  assertion that Nevro has not produced any documents responsive to BSC’s document requests
  (D.I. 155 at 2), Nevro has already produced many documents responsive to the majority of BSC’s
  document requests.3 See, e.g., D.I. 155, Ex. B (Nevro’s supplemental responses to RFP Nos. 1-3, 5-


  1
         In a litigation between the parties in Germany, BSC has repeatedly requested that the German
  Court postpone its decision because BSC expects Nevro to produce additional documents in this case
  that would be relevant to the issues there. Accordingly, BSC appears to be improperly using the
  discovery process here to fish for anything it could use for the German proceeding.
  2
          On June 8, 2020, Nevro also served its supplemental responses to Interrogatory Nos. 2, 3, 5,
  and 6 pursuant to the second part of the Court’s Order requiring Nevro to respond to BSC’s
  remaining trade secret discovery requests within 30 days. BSC has not alleged any deficiencies with
  respect to those responses.
  3
         BSC also incorrectly asserts that Nevro admitted it had not begun to search for documents
Case 1:18-cv-00644-CFC-CJB Document 164 Filed 06/23/20 Page 3 of 6 PageID #: 6679

  The Honorable Christopher J. Burke
  June 16, 2020

  7, 9-31, 34, 35, 39, 42, and 53). Moreover, fact discovery is ongoing and the Court’s deadline for
  production of documents is five months away (i.e., November 20, 2020).

            BSC Mischaracterizes Its Own Requests and Nevro’s Responses to Incorrectly
                   Assert That Nevro Refused to Provide Substantive Discovery

                  In its attempt to manufacture a violation of the Court’s May 7, 2020 Order, BSC
  resorts to mischaracterizing its own requests and Nevro’s responses thereto. For example,
  Interrogatory No. 8 does not ask for a “description of the specific design and development work
  undertaken by … four former BSC employees,” as BSC alleges (D.I. 155 at 2). Instead,
  Interrogatory No. 8 asks for the “stage of R&D, design, documentation, clinical work, marketing
  and/or sales of the [Nevro’s] Senza Systems at the time Nevro or anyone on behalf of Nevro was in
  first contact with any Former BSC Employee.” D.I. 156, Ex. A at 16 (emphasis added). Because
  different former BSC employees joined Nevro at different times, and as BSC admits (D.I. 155 at 2),
  Nevro reasonably provided a narrative, including dates, describing its corporate history and the
  development of the Senza system, so that BSC can determine Nevro’s stage of development on the
  different dates that various former BSC employees joined Nevro. D.I. 156, Ex. A at 17-20. BSC
  does not explain why it is unable to ascertain that information from Nevro’s response or why that
  information is not adequate.

                  BSC also mischaracterizes Nevro’s response to Interrogatory No. 4, which asks
  Nevro to describe “actions taken by and on behalf of Nevro to identify all BSC documents,”
  including “actions taken by Nevro to locate documents … in the possession, custody and control of
  any Former BSC Employee.” D.I. 156, Ex. A at 10-11. In response, Nevro provided a detailed
  narrative of the actions Nevro took to search for and sequester BSC documents on its systems and,
  pursuant to Rule 33(d), identified specific documents that contain responsive information. D.I. 156,
  Ex. A at 12-16. Nevro did not “state[] it would only search for documents with file names that BSC
  had identified years ago in the California case,” as BSC asserts (D.I. 155 at 2). BSC does not
  explain why Nevro’s actual response is not sufficient.

                     BSC Disregards the Federal Rules to Incorrectly Assert That
                         Nevro Refused to Provide “Substantive Discovery”

                   BSC’s complaints about the adequacy of Nevro’s responses to its discovery requests
  are also based on its disregard of the scope of discovery permitted by the Federal Rules, and suggest
  that the Court’s May 7, 2020 Order compelled Nevro to provide discovery beyond the limits of the
  Federal Rules. BSC asserts that it is entitled to the full scope of requested discovery for requests that
  “do not depend on the specificity with which BSC’s trade secrets are disclosed.” D.I. 155 at 2. BSC
  is incorrect. The scope of discovery relevant to BSC’s trade secret claim is necessarily dependent on
  the particular trade secrets BSC alleges have been misappropriated. See Leucadia, Inc. v. Applied
  Extrusion Techs., Inc., 755 F. Supp. 635, 637 (D. Del. 1991) (“[D]isclosure of trade secrets prior to
  discovery of defendant may be necessary to enable the defendant and ultimately the Court to
  ascertain the relevance of plaintiff’s discovery.”); Proofpoint, Inc. v. Vade Secure, Inc., No. 19-cv-


  responsive to BSC’s requests. D.I. 155 at 1, 2. To the contrary, Nevro has been working with its
  counsel to identify any additional responsive documents.


                                                     2
Case 1:18-cv-00644-CFC-CJB Document 164 Filed 06/23/20 Page 4 of 6 PageID #: 6680

  The Honorable Christopher J. Burke
  June 16, 2020

  04238-MMC (RMI), 2020 WL 1911195, at *7 (N.D. Cal. Apr. 20, 2020) (identification of trade
  secrets with reasonable particularity necessary to “assist[] courts in framing the appropriate scope of
  discovery and in determining whether a plaintiff’s discovery requests fall within that scope”). But
  even setting aside whether the scope of relevant discovery depends on the specificity of BSC’s trade
  secrets, the scope of relevant trade secret discovery is certainly limited to that which is relevant to
  BSC’s trade secret claim or Nevro’s defense to that claim. See Fed. R. Civ. P. 26(b). But BSC does
  not even attempt to justify the relevance of its requested discovery.

                  For example, in response to Interrogatory No. 1, which seeks an identification of all
  former BSC employees, Nevro reasonably limited its identification of former BSC employees to
  those who joined Nevro before May 2010—by which time Nevro had a fully developed, approved-
  for-market SCS system—based on BSC’s own assertion in its Second Amended Complaint that the
  “relevant time period” for its trade secret claim is the time period during which Nevro was first
  “developing its own SCS system.” D.I. 156, Ex. A at 9 (citing D.I. 48, ¶¶ 197, 202). It was based on
  these allegations that the Court determined that BSC had pled sufficient facts to sustain its trade
  secret claim. D.I. 23 at 25. BSC claims Nevro’s response is inadequate because it did not identify
  former BSC employees who joined Nevro after May 2010, but provides no explanation as to why
  that additional information is relevant and proportional to the needs of the case. D.I. 155 at 2. BSC
  also identifies Request Nos. 1 and 2 as document requests that do not depend on the specificity of
  BSC’s trade secrets, but fails to explain why the identification of every former BSC employee and
  all documents reflecting Nevro’s efforts to recruit every former BSC employee is relevant to and
  proportional to the needs of the case or why the responsive documents Nevro has already produced
  are inadequate. Id. The continuing pursuit of this type of discovery reinforces Nevro’s views that
  BSC is improperly seeking discovery in search of a claim.

                   BSC’s disregard for limiting discovery to what is relevant to its claim is further
  demonstrated by Request No. 8, which it also identifies as a request not dependent on the specificity
  of BSC’s trade secrets. D.I. 155 at 2. Request No. 8 seeks documents that “reflect[], describ[e], or
  refer[] or relat[e] to the [sic] any lists of BSC customers or past customers.” Id. Tellingly, however,
  none of BSC’s identified trade secrets are directed to the identity of BSC’s customers. See D.I. 115,
  Ex. F; see also, e.g., D.I. 155, Ex. B at 16 (RFP No. 5 requesting documents regarding any former
  BSC employee’s involvement in the development of Senza’s ability to provide stimulation at
  frequencies above 1.2 kHz, despite no alleged trade secret directed to that feature). Again, seeking
  discovery having no relevance to BSC’s trade secret claim suggests BSC is improperly seeking
  discovery in search of a claim.

               Nevro Neither Waived Its Relevance Objections Nor Refused to Provide
               Discovery Based on Its Rule 72 Objections, As BSC Incorrectly Alleges

                 BSC also incorrectly asserts that Nevro’s supplemental responses raised new
  relevance objections that are now waived. D.I. 155 at 2, 3. Nevro’s original objections to BSC’s
  discovery requests included specific objections that the requests were overly broad, unduly
  burdensome, and not proportional to the needs of the case for requesting information not relevant to
  any party’s claim or defense. See, e.g., D.I. 156, Ex. A at 8 (objecting to BSC’s definition of
  “Former BSC Employee” because it includes individuals not relevant to any party’s claim or
  defense); D.I. 155, Ex. B at 8, 10, 22-23. Moreover, contrary to BSC’s assertion (D.I. 155 at 3),
  Nevro repeatedly told BSC that it was willing to meet and confer regarding the relevance and proper


                                                    3
Case 1:18-cv-00644-CFC-CJB Document 164 Filed 06/23/20 Page 5 of 6 PageID #: 6681

  The Honorable Christopher J. Burke
  June 16, 2020

  scope of BSC’s requests, but that, for the parties to meaningfully do so, BSC must first identify its
  trade secrets with sufficient specificity. D.I. 121 at 3; see id., Ex. D at 4, 9, 11. BSC never
  explained the relevance of its broad requests before filing its initial motion to compel. See D.I. 114.
  The Court did compel Nevro to respond to BSC’s trade secret discovery requests over Nevro’s
  objections based on BSC’s trade secret claim belonging in arbitration and BSC’s failure to
  sufficiently identify its alleged trade secrets.4 See D.I. 128. In doing so, however, the Court did not
  overrule Nevro’s relevance objections or otherwise comment on the scope or relevance of BSC’s
  discovery requests. D.I. 128. There is no basis for asserting that the Court’s May 7, 2020 Order
  overruled the requirements of the Federal Rules.

                 Nevro also did not refuse to provide discovery based on its Objections to the Court’s
  May 7, 2020 Oral Order, as BSC contends (D.I. 155 at 3). Instead, as Nevro explained to BSC,
  Nevro properly preserved its objections and responded to BSC’s discovery requests subject to those
  objections. D.I. 155, Ex. C at 5. BSC’s assertions to the contrary are baseless.

      Sanctions Are Not Warranted Because Nevro Complied With the Court’s May 7th Order

                  The Court’s discretionary power to award sanctions is based on “‘when a party has
  acted in bad faith, vexatiously, wantonly, or for oppressive reasons.’” MobileMedia Ideas LLC v.
  Apple Inc., C.A. No. 10-258-SLR/MPT, 2012 WL 5379056, at *1 (D. Del. Oct. 31, 2012). None of
  those bases applies here.

                   The circumstances here are nothing like those in BSC’s cited cases. See D.I. 155 at 3-
  4. In Hawk Mountain LLC, the sanctioned plaintiff agreed, but failed, to produce to defendant all
  documents produced to it by a third party by a date certain and misrepresented to the Court that it
  had made the full production. Hawk Mountain LLC v. Mirra, C.A. No. 13-2083-SLR-SRF, 2016
  WL 3176566, at *3 (D. Del. June 3, 2016). In LG Philips LCD Co., the defendants were sanctioned
  for failing to appear for numerous depositions, failing to produce witnesses prepared to testify, and
  failing to respond to written discovery requests. LG Philips LC Co., Ltd. v. Tatung Co., C.A.
  No. 04-343 JJF, 2006 WL 8452351, at *2 (D. Del. Sept. 29, 2006). None of those circumstances is
  present here.

                  Nevro complied with the Court’s May 7, 2020 Order and provided BSC with
  substantive responses to its discovery requests. Accordingly, there is no basis for sanctions. Cf.
  Fed. R. Civ. P. 37(b)(2)(A) (sanctions discretionary where party fails to obey an order). Nevro’s
  understanding that the Court’s May 7, 2020 Order did not require complete responses to
  objectionable interrogatories and complete production of documents regardless of their relevance to
  BSC’s trade secret claim (D.I. 155 at 2-3) and broader than the Federal Rules contemplate is
  substantially justified. See MobileMedia Ideas LLC, 2012 WL 5379056, at *1 (“[A]n award of
  sanctions should not be made ‘absent a finding that counsel’s conduct resulted from bad faith, rather
  than misunderstanding, bad judgment or well-intentioned zeal.’”).


  4
         The parties continue to dispute the sufficiency of BSC’s identified trade secrets, including the
  four exemplary alleged trade secrets the Court found to be “problematic.” See D.I. 157; Ex. A
  (6/12/20 Letter from S. Lee to D. Hayes) (attached hereto).


                                                    4
Case 1:18-cv-00644-CFC-CJB Document 164 Filed 06/23/20 Page 6 of 6 PageID #: 6682

  The Honorable Christopher J. Burke
  June 16, 2020

                                             Respectfully,

                                             /s/ Rodger D. Smith II

                                              Rodger D. Smith II (#3778)
  RDS/rah
  Enclosure
  cc:    All Counsel of Record (via electronic mail)




                                                5
